Case 1:20-cv-01072-DCJ-JPM Document 6 Filed 11/05/20 Page 1 of 3 PageID #: 42




                                                                                 a
                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                          ALEXANDRIA DIVISION

 BINAYAK LAMA,                          CIVIL DOCKET NO. 1:20-CV-01072-P
 Petitioner

 VERSUS                                 JUDGE DAVID C. JOSEPH

 WILLIAM BARR, ET AL.,                  MAGISTRATE JUDGE PEREZ-MONTES
 Respondent


                            MEMORANDUM ORDER

      Before the Court is a Petition for Writ of Habeas Corpus under 28 U.S.C. §

2241 (ECF Nos. 1, 5) filed by pro se Petitioner Binayak Lama (A#201756118)

(“Lama”). Lama is a detainee in the custody of the Department of Homeland Security

(“DHS”) and Bureau of Immigration and Customs Enforcement (“ICE”). He is being

detained at the LaSalle Correctional Center in Olla, Louisiana.

      Because Lama fails to allege why his removal is unlikely to occur in the

reasonably foreseeable future, he must AMEND his Petition.

I.    Background

      Lama alleges that he is a native and citizen of Nepal. ECF No. 1 at 7. Lama

alleges that he has been in post-removal order detention for more than six months

and that his removal is unlikely to occur in the reasonably foreseeable future. ECF

No. 1 at 6. Thus, Lama alleges that his continued detention violates Zadvydas v.

Davis, 533 U.S. 678 (2001). ECF No. 1 at 7.
Case 1:20-cv-01072-DCJ-JPM Document 6 Filed 11/05/20 Page 2 of 3 PageID #: 43




II.   Law and Analysis

      Under Zadvydas, it is presumptively constitutional for an immigration

detainee to be detained six months past the 90-day removal period following a final

order of removal. Id. at 701. After the expiration of the six-month period, a detainee

may seek his release from custody by demonstrating a “good reason to believe that

there is no significant likelihood of removal in the reasonably foreseeable future.”

Agyei–Kodie v. Holder, 418 F. App’x 317, 318 (5th Cir. 2011). Not every detainee in

custody will be entitled to automatic release after the expiration of the six-month

period.

      In Andrade v. Gonzales, 459 F.3d 538 (5th Cir. 2006), the Fifth Circuit Court

of Appeals reiterated that the Supreme Court’s holding in Zadvydas creates no

specific limits on detention. In fact, a detainee may be held in confinement until it

has been determined that there is no significant likelihood of removal in the

reasonably foreseeable future. Id. at 543 (citing Zadvydas, 533 U.S. at 701). The

detainee bears the initial burden of proof to show that no such likelihood of removal

exists. Id.   And the detainee must offer more than conclusory statements to support

his claim. Id.

      Lama alleges that he has been in post-removal detention for over six months,

and ICE has been unable to remove him. ECF No. 1 at 2. But Lama does not allege

any reason why his removal to Nepal is unlikely to occur in the reasonably foreseeable

future.   Lama must provide factual and evidentiary support for this conclusory




                                          2
Case 1:20-cv-01072-DCJ-JPM Document 6 Filed 11/05/20 Page 3 of 3 PageID #: 44




allegation. Lama must also state what, if any, documents he has completed to assist

in his removal, and whether travel documents have ever been issued.

       Additionally, Lama shall state whether he has requested release from ICE.

Lama is further instructed to provide the Court with a copy of any post-removal order

custody reviews or decisions to continue detention that he has received this year.

III.   Conclusion

       Because Lama does not meet his burden under Zadvydas , IT IS ORDERED

that Lama AMEND his Petition (ECF Nos. 1, 5) within thirty (30) days of the filing

of this Order to provide the information outlined above.

       Failure to comply with this Order may result in dismissal of this action under

Rule 41(b) or 16(f) of the Federal Rules of Civil Procedure. Petitioner is further

required to notify the Court of any change in his address under Rule 41.3 of the Local

Rules for the Western District of Louisiana.

       SIGNED on Thursday, November 5, 2020.




                                       __________________________________________
                                       JOSEPH H.L. PEREZ-MONTES
                                       UNITED STATES MAGISTRATE JUDGE




                                          3
